Citation Nr: 1043990	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-08 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1950 to 
July 1952.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
The claim was remanded in April 2010 for additional development.  
The development has been completed and the case is once again 
before the Board.

The Veteran testified before the undersigned Veterans Law Judge 
at a video conference hearing held in January 2010.  A transcript 
of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran was hospitalized at a VA medical center (VAMC) in 
July and August of 2002 for rehabilitation after a cerebral 
vascular accident (CVA).

2.  The medications/drug treatment plan administered to the 
Veteran during his admission at the VAMC in August 2002 more 
likely than not caused the development of rheumatoid arthritis.

3.  The Veteran's development of rheumatoid arthritis was not 
reasonably foreseeable.






CONCLUSION OF LAW

The criteria for an award of compensation benefits under 38 
U.S.C.A. § 1151 for rheumatoid arthritis due to VA medical 
treatment have been met.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that the Oklahoma City VA medical center's 
(VAMC) negligence and carelessness in administering a medication 
regime of Coumadin, statin drugs, and intravenous heparin, led to 
the development of his rheumatoid arthritis.  The Veteran noted 
that in July 2002, he was discharged from a VA medical center, 
and less than a day later, he was admitted to a private facility, 
the Edmond medical center where the diagnosis was cerebral 
vascular accident (CVA).  The Veteran noted that he left the 
private facility after approximately seven days, and was 
transferred to a VA facility for rehabilitation for 36 days.  The 
Veteran believes that it was during this time period where he 
developed rheumatoid arthritis due to improper dosage and 
administration of medications by VA.  The Veteran also stated 
that he was never advised by VA doctors of the side effects of 
his statin medications, and noted that he had no problems with 
joint pain or arthritis prior to treatment with the statin 
medications.  The Veteran claims that a VA physician, Dr. S., 
never recognized the connection between his joint pain and the 
medications, and rather than taking him off the medications 
entirely, Dr. S. kept adjusting the drugs, and the Veteran 
continued to experience joint pain and other adverse reactions.  
See January 2010 Board hearing.

Treatment records during this period show that the Veteran's 
medication regime included 40 to 80 milligrams of simvastatin 
while inpatient at the Oklahoma VA medical center.

The relevant medical evidence is outlined below, and includes 
medical opinions from several private physicians who concurred 
that the Veteran's rheumatic arthritis was more likely than not 
caused by his drug treatment plan administered at the VAMC in 
August 2002.  The medical evidence also includes a July 2010 
opinion from a VA physician opining that it was less likely than 
not that the Veteran suffered an additional disability of 
rheumatoid arthritis as a result of medical treatment 
administered to the Veteran by the VAMC in August 2002.

A November 2002 letter by L.A., M.D. of the Balanced Healing 
Medical Center, stating that the Veteran suffered a right-sided 
stroke and was placed on Coumadin in August 2002.  Dr. A. also 
noted that the Veteran was prescribed a statin medication and 
began having side effects from it as well.  Dr. A. stated that 
the side effects of both medications caused muscles aches and 
joint pain, among other problems, but noted that muscle aches and 
joint pains were known side effects of these medications.  Dr. A. 
opined that the Veteran's muscle aches and joint pains were 
caused by the medications and that the Veteran continued to 
experience residual sequelae due to the medications.

A Narrative Report by J.I., PhD, the director of MacArthur 
Medical and Psychotherapy, noted that the Veteran reported 
exacerbation of arthritis since the hospitalization and treatment 
at the VA medical center, which included treatment with 
simvastatin, Coumadin, and heparin.  J.I., PhD. noted that it 
appeared as if the Veteran's treatment plan was too aggressive, 
and more likely than not, resulted in partial permanent damage 
for the Veteran.  There is no indication that J.I. examined the 
record in it entirety, but he noted that he examined Dr. L.A.'s 
January 2004 statement confirming the medical damages-i.e., 
joint pain.

A March 2006 letter by D.F., M.D., reported the Veteran's belief 
that he had no prior joint problems before August 2002, and that 
the medications he was given while at the VA medical center in 
August 2002 caused rheumatoid arthritis and rapid deterioration 
of his soft tissues and bone structures.  Dr. F. noted that x-
rays confirmed this destructive process, and that this process 
was much more likely than not attributable to the drugs used in 
his treatment plan.  Dr. F. stated that although laboratory tests 
results revealed a false negative result for rheumatoid 
arthritis, the Veteran did have arthritis, especially in his 
weight bearing joints on both sides of his body.

In an August 2006 letter, C.C., M.D., of the Oklahoma Arthritis 
Center, stated that after listening to the Veteran report his 
history of painful and swollen joints, his impression was that 
the Veteran had rheumatoid arthritis/ankylosing spondylitis that 
appeared to have begun while he was hospitalized at the VA 
Hospital.  This letter recounted the Veteran's medical history, 
as reported by the Veteran, noting that the Veteran's 
difficulties began in July of 2002 when he developed dizziness 
and weakness and went to the VA emergency room.  He later 
presented to a private emergency room with right-sided numbness 
and paralysis and was admitted with a stroke.  Dr. C. noted that 
as he understood the story, the Veteran was eventually 
transferred back to the VA hospital for 36 days of 
rehabilitation.  During this hospitalization, the Veteran 
reported being given Coumadin and statins, and he developed pain 
and swelling in the joints.  The Veteran reported that initially 
his knees were swollen and painful but eventually this progressed 
to involve all of his joints.  Dr. C. noted that the Veteran had 
multiple studies, including MRIs of the shoulders, knees, and 
hips, all of which showed joint effusions and inflammation.

A June 2007 letter by L.A., M.D. noted that he had re-examined 
the Veteran in May 2007, and reviewed extensive medical records, 
including those by C.C., M.D. a rheumatologist, and D.F., M.D., 
the Veteran's primary care physician.  Dr. L.A. stated that the 
Veteran's medical condition was incurred while at the VA medical 
center.  He noted that the Veteran was initially hospitalized at 
the VA due to a right-sided stroke and for rehabilitation, and 
that during this time he was given Coumadin and statin drugs and 
sustained an adverse reaction to these medications as detailed in 
numerous medical records.  Dr. L.A. noted that the Veteran has 
been diagnosed with rheumatoid arthritis/ankylosing spondylitis, 
which appeared to have started due to an adverse reaction to 
medication while at the VA medical center.

A June 2008 letter by S.S., D.O., noted that after reviewing the 
hospital history, his documented reaction, and the information 
available on statins and resultant rheumatic disease, she 
believed that it was more likely than not that the Veteran's 
ongoing joint pain and rheumatoid arthritis were related to his 
reaction to simvastatin which occurred while the Veteran was 
hospitalized at the VAMC in August of 2002.  Finally, a January 
2010 letter by S.G., D.C. of MacArthur Medical and Psychotherapy, 
Inc., noted that she had treated the Veteran at the clinic on a 
regular basis, and opined that it was more likely than not that 
his rheumatoid arthritis was a result of his hospitalization and 
treatments at the Oklahoma City VA medical center.

In a July 2010 VA medical opinion, the VA physician, L.B., M.D., 
noted that she had reviewed the records contained in the claims 
file, and reported that the Veteran was receiving simvastatin and 
Coumadin as well as other medications in August of 2002, which 
were deemed to be a necessary treatment measure during his 
admission for a stroke.  Dr. B. noted that a review of the 
literature published in peer-reviewed medical journals did not 
indicate that any of the medications that were administered to 
the Veteran during the admission in August of 2002 had been noted 
to cause rheumatoid arthritis.  Therefore, in her opinion, it was 
less likely than not that the Veteran suffered an additional 
disability of rheumatoid arthritis as a result of medical 
treatment administered to the Veteran by the Oklahoma VAMC in 
August of 2002.  Dr. B. also noted that a review of the medical 
records indicated that the medications administered were a 
reasonable component of the standard of care for the presenting 
condition at that time.  Therefore, it was Dr. B.'s opinion that 
additional disability was not proximately caused by the 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA in 
furnishing medical treatment.  However, Dr. B. did note that 
development of rheumatoid arthritis in the Veteran was not 
reasonably foreseeable.  She explained that the risk of a 
diagnosis of rheumatoid arthritis was not the type of risk that a 
reasonable health care provider would have disclosed in 
connection with informed consent procedures.  

The statute governing award of compensation for additional 
disability caused by VA hospital care, medical or surgical 
treatment, or examination, is found at 38 U.S.C.A. § 1151.  
Section 1151 provides in pertinent part that:

(a) Compensation under this chapter . . . 
shall be awarded for a qualifying 
additional disability . . . of a Veteran in 
the same manner as if such additional 
disability . . . were service[]connected.  
For purposes of this section, a disability 
. . . is a qualifying additional disability 
. . . if the disability . . . was not the 
result of the Veteran's willful misconduct 
and--
(1) the disability . . . was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
Veteran under any law administered by the 
Secretary, either by a Department employee 
or in a Department facility as defined in 
section 1701(3)(A) of this title, and the 
proximate cause of the disability . . . 
was--

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part 
of the Department in furnishing the 
hospital care, medical or surgical 
treatment, or examination; or

(B) an event not reasonably 
foreseeable . . .

38 U.S.C.A. § 1151.

To establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the Veteran's additional disability.  Merely showing that a 
Veteran received care, treatment, or examination and that the 
Veteran has an additional disability does not establish cause.  
38 C.F.R. § 3.361(c)(1).
Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease or 
injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
progress.  38 C.F.R. § 3.361(c)(2).  The proximate cause of 
disability is the action or event that directly caused the 
disability, as distinguished from a remote contributing cause.  
38 C.F.R. § 3.361(d).  

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a Veteran's additional disability, 
it must be shown that the hospital care, medical or surgical 
treatment, or examination caused the Veteran's additional 
disability (see 38 C.F.R. § 3.361(c)); and that (1) VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or (2) VA furnished the hospital 
care, medical or surgical treatment, or examination without the 
Veteran's--or, in appropriate cases, the Veteran's 
representative's--informed consent.  38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of a 
Veteran's additional disability was an event not reasonably 
foreseeable is to be based on what a reasonable health care 
provider would have foreseen.  The event does not have to be 
completely unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to be 
an ordinary risk of the treatment provided.  38 C.F.R. § 
3.361(d)(2).  The regulation further provides that, in 
determining whether an event was reasonably foreseeable, VA will 
consider whether the risk of that event was the type of risk that 
a reasonable health care provider would have disclosed in 
connection with the informed consent procedures of 38 C.F.R. §§ 
17.32.  38 C.F.R. § 3.361(d)(2).

In this case, the Board finds that the medical evidence shows 
that it is at least as likely as not that the cause of the 
Veteran's rheumatoid arthritis was the medications/drug treatment 
plan administered at a VA medical facility in August 2002.  Here, 
although the July 2010 VA examiner, Dr. B., opined that it was 
less likely than not that the Veteran suffered the additional 
disability of rheumatoid arthritis as a result of medical 
treatment administered by the Oklahoma VAMC during his August 
2002 admission, the only rationale provided by Dr. B. was that a 
review of the literature published in peer-reviewed medical 
journals did not indicate that any of the medications that were 
administered to the Veteran during that time were known to cause 
rheumatoid arthritis.  However, several private medical examiners 
disagreed with Dr. B.'s opinion, and provided the same rationale 
for their contrary assertion-that after reviewing the 
information available on statins and 


resultant rheumatic disease, it was more likely than not that the 
Veteran's rheumatoid arthritis was caused by his medications/drug 
treatment plan administered while hospitalized at the Oklahoma 
VAMC in August 2002 for rehabilitation after a CVA.

Specifically, in a June 2008 opinion, Dr. S. noted that he had 
reviewed the Veteran's hospital history and the information 
available on statins and resultant rheumatic disease, and 
believed that it was more likely than not that the Veteran's 
ongoing joint pain and rheumatoid arthritis were related to his 
reaction to simvastatin which occurred while the Veteran was 
hospitalized at the VAMC in August 2002.  Because Dr. S.'s 
opinion was rendered after reviewing the Veteran's hospital 
history and medical literature on statins and the development of 
rheumatic disease, the Board does not find Dr. S.'s medical 
opinion any less probative than the VA examiner's July 2010 
opinion.  Dr. S. reviewed the pertinent evidence contained in the 
claims file and also consulted the medical literature pertaining 
to the matter at hand.  Further, several other physicians 
concurred with Dr. S.'s June 2008 assessment in finding that the 
Veteran's rheumatoid arthritis was attributable to the 
medications/drug treatment plan administered while at the 
Oklahoma VA medical center in August 2002.  Specifically, in a 
June 2007 letter, L.A., M.D. noted that he re-examined the 
Veteran in May 2007, (having previously examined him in 2002), 
and reviewed extensive medical records, including those by C.C., 
M.D., a rheumatologist, and D.F., M.D., the Veteran's primary 
care physician, and believed that the Veteran's rheumatoid 
arthritis was incurred at the VAMC after an adverse reaction to 
medication.  J.I., PhD. also noted that it appeared as if the 
Veteran's treatment with simvastatin, Coumadin and heparin more 
likely than not resulted in partial permanent damage for the 
Veteran-primarily joint pain.  Finally, D.F., M.D. opined that 
it was much more likely than not that rheumatic arthritis was 
attributable to the drugs used in the Veteran's treatment plan, 
noting that the medications given to the Veteran while at the 
VAMC in August 2002 caused the rapid deterioration of his soft 
tissue and bone structure, and stated that x-rays confirmed the 
destructive process.  

Although it is unclear whether Dr. I. or Dr. F. reviewed the 
pertinent information contained in the claims file or consulted 
medical literature, Dr. S. expressly reported doing both, and the 
Board finds it significant that several other physicians agreed 
with his medical assessment that the administration of 
medications at the VAMC in August 2002 led to the development of 
rheumatoid arthritis.  Based on the above analysis, and providing 
the Veteran with the benefit of the doubt, the Board finds that 
it is at least as likely as not that the drug treatment plan 
administered at the VAMC in August 2002 resulted in the 
additional disability of rheumatoid arthritis.

Having found that it is at least as likely as not that the 
medication administered at the VAMC in August 2002 resulted in 
rheumatoid arthritis, the question becomes whether rheumatoid 
arthritis was the proximate result of VA fault, such as 
carelessness, negligence, error in judgment, lack of proper 
skill, (such as careless or negligent administration of 
medication (improper dosage amount, etc.)) or whether development 
of rheumatoid arthritis was an event not reasonably foreseeable 
given the medical treatment provided.

Here, there is no medical evidence of record showing that the 
Veteran's development of rheumatoid arthritis was the proximate 
result of VA fault.  See July 2010 VA examination.  However, in a 
July 2010 medical opinion, Dr. B. opined that the development of 
rheumatoid arthritis in the Veteran was not reasonably 
foreseeable.  She explained that the risk of this diagnosis was 
not the type of risk that a reasonable health care provider would 
have disclosed in connection with informed consent procedures.  
Essentially, Dr. B. conceded that the development of rheumatoid 
arthritis was not an event that a reasonable health care provider 
would have considered to be an ordinary risk of the treatment 
provided-the administration of statin medication.  No other 
medical evidence contradicts Dr. B.'s assessment.

Therefore, because the Veteran's rheumatoid arthritis was at 
least as likely as not caused by drug treatment administered at 
the VAMC, and the development of the arthritis was not reasonably 
foreseeable, the Board finds that the Veteran is entitled to 
compensation under 38 U.S.C.A. § 1151 for rheumatoid arthritis.




ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
rheumatoid arthritis is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


